DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “determine a current conversion efficiency based on the current first measurement and the current second measurement, store the current conversion efficiency, determine a current low conversion efficiency time based on the current conversion efficiency, determine a current bias index based on the current low conversion efficiency time, compare the current bias index to a bias index threshold, and adjust at least one of the first rate or the first amount when the current bias index is greater than the bias index threshold.” in claim 1; “increase a positive bias counter in response to the absolute value of the average second measurement differential not being greater than the second measurement spike initial threshold, compare the absolute value of the average second measurement differential to a second measurement spike secondary threshold in response to the absolute value of the average second measurement differential not being greater than the second measurement spike initial threshold, increase a negative bias counter in response to the absolute value of the average second measurement differential not being less than the second measurement spike secondary threshold, determine a current bias index based 
The closest prior art of record is Everard et al. (US 2014/0260216) and Yi et al. (US 2012/0151902). Everard et al. (Everard) discloses an exhaust gas SCR system with reductant delivery control and diagnostic. (See Everard, Figure 1, Abstract). Yi et al. (Yi) discloses an exhaust gas SCR system with reductant delivery control utilizing NOx conversion efficiency. (See Yi, Figure 1, Abstract). However, neither Everard nor Yi, alone or in combination, disclose “determine a current conversion efficiency based on the current first measurement and the current second measurement, store the current conversion efficiency, determine a current low conversion efficiency time based on the current conversion efficiency, determine a current bias index based on the current low conversion efficiency time, compare the current bias index to a bias index .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang, Young, Shost, Frazier, Yi, Everard, Van Nieuwstadt, Levijoki, Rajagopal, Farid, and Gopp show exhaust SCR aftertreatment control devices within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746